DENIED and Opinion Filed February 8, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00019-CV

                      IN RE MICHAEL DEWAYNE RICKETT, Relator

                      Original Proceeding from the Probate Court No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. PR-17-00604-2

                              MEMORANDUM OPINION
                          Before Justices Brown, Schenck, and Reichek
                                   Opinion by Justice Reichek
       Before the Court is relator’s January 7, 2019 petition writ of mandamus in which relator

asks this Court to direct the trial court to set a hearing on relator’s February 17, 2017 application

for heirship. On January 24, 2019, the trial court issued a notice of hearing setting the application

and other matters for telephonic hearing on March 11, 2019 at 1:45 p.m. Relator has received the

relief requested in his petition. Accordingly, we deny as moot relator’s petition for writ of

mandamus.




                                                   /Amanda L. Reichek/
                                                   AMANDA L. REICHEK
                                                   JUSTICE


190019F.P05